81425: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-35984: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81425


Short Caption:HODGES (CHARLOTTE) VS. WARDENCourt:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CR170954Classification:Criminal Appeal - Other - Post-Conviction


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:01/11/2021How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantCharlotte Marie HodgesOrrin J.H. Johnson
							(Orrin Johnson Law)
						Jamie J. Resch
							(Resch Law, PLLC d/b/a Conviction Solutions)
						


RespondentDwight NevenAaron D. Ford
							(Attorney General/Carson City)
						Kevin P. Naughton
							(Washoe County District Attorney)
						Jennifer P. Noble
							(Washoe County District Attorney)
						


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Kevin P. Naughton
							(Washoe County District Attorney)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/11/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


07/06/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


07/06/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)20-24825




07/08/2020Transcript RequestFiled Certificate That No Transcript is Being Requested. (SC)20-25121




07/17/2020Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)20-26275




10/28/2020BriefFiled Appellant's Opening Brief. (SC)20-39442




10/28/2020AppendixFiled Appellant's Appendix - Volume 1. (SC)20-39443




10/28/2020AppendixFiled Appellant's Appendix - Volume 2. (SC)20-39444




10/28/2020AppendixFiled Appellant's Appendix - Volume 3. (SC)20-39445




11/23/2020Notice/IncomingFiled Notice of Appearance (Kevin Naughton, Appellate Deputy, as counsel for respondent). (SC)20-42628




11/23/2020MotionFiled Respondent's Motion for Extension of Time to File Respondent's Answering Brief. (SC)20-42630




11/25/2020Order/ProceduralFiled Order Granting Motion.  Respondent shall have until December 30, 2020, to file and serve the answering brief.  (SC)20-42950




12/30/2020BriefFiled Respondent's Answering Brief. (SC)20-46926




01/08/2021BriefFiled Appellant's Reply Brief. (SC)21-00675




01/11/2021Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


12/17/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn1 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/DH/MG. (SC)21-35984





Combined Case View